Citation Nr: 0312103	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for multiple 
disabilities due to the veteran's exposure to Agent Orange.

2.  Entitlement to VA benefits based on birth defects of a 
child or miscarriages of a spouse, due to the veteran's 
exposure to Agent Orange.

3.  Entitlement to an increased evaluation for spondylolysis, 
L5, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was afforded the opportunity to provide testimony 
at a Travel Board hearing, conducted in May 1997.  The Judge 
conducting the hearing is no longer employed at the Board.  
As a consequence the Board, in a September 2002 letter asked 
the veteran if he wished to have another Board hearing.  He 
was afforded a period of 30 days to respond to this inquiry 
and was informed that if he did not respond, the Board would 
assume that he did not want another hearing.  The veteran did 
not respond to the September 2002 letter.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
September 1997 remand.  


REMAND

The Board notes that by a May 1999 letter, VA requested 
additional evidence in relation to what birth defects the 
veteran claims that his daughter currently has.  He was 
advised that if the claimed condition is spina bifida, that 
he needed to provided complete medical records.  The veteran 
was afforded sixty days to respond to this inquiry.  No 
response was received.  It is significant to note that other 
correspondence issued shortly thereafter in July 1999 was 
returned to VA as the veteran was "temporarily away".  It 
is therefore conceivable the May 1999 correspondence way not 
received as well, and consequently, another attempt should be 
made to obtain the requested information.  

In addition, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.  This statute has been 
implement by 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).  66 
Fed. Reg. 42,620 (August 29, 2001).  The RO's attention is 
directed to these new provisions as they pertain to notice 
and duty to assist requirements to which VA must comply.  

A remand to the RO in this case is required because the RO 
has not considered in the first instance whether any 
additional notification or development action is required 
under the VCAA.  Thus, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Circ. May 1, 2003); Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is REMANDED to the RO for 
the following: 

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated the him for 
residuals of Agent Orange exposure and 
for the service-connected back condition 
during the period of November 1997 to the 
present.  The RO should obtain records 
from each health care provider the 
appellant identifies.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The veteran should be afforded a VA 
Agent Orange examination in order to 
determine the existence of any current 
residuals of the veteran's Agent Orange 
exposure during his Vietnam Service.  The 
examiner's attention is directed to the 
veteran's contention that he currently 
suffers from multiple disabilities, 
including shoulder pain, cervical and 
lumbosacral spine pain with muscle 
spasms, numbness in the extremities, 
sensitivity of eyes to light, eye 
irritations, stomach disorders, lesions 
on left foot and right hand, skin 
conditions and discoloration, eye 
movement dysfunction, bone shrinkage, 
dryness of the mouth and throat, fatigue, 
respiratory problems, loss of circulation 
in the extremities (peripheral 
neuropathy), a nervous disorder with 
depression, mood changes, memory loss, 
insomnia, flashbacks, nightmares, 
hyperactivity, instability of marital and 
interpersonal relationships, a nervous 
system disorder, syncope, and muscle 
stiffness and soreness, due his exposure 
to Agent Orange.  All indicated special 
studies and tests should be accomplished.  
The examiner is requested to review the 
entire clinical record and to determine 
whether it is at least as likely as not 
that any of these claimed conditions is 
associated with the veteran's Agent 
Orange exposure.  The claims folder 
should be made available to the examiner 
for use in studying the case.  

3.  The RO should asked the veteran to 
identify all of the birth defects that he 
claims are associated with Agent Orange 
exposure.  If he is claiming spina 
bifida, he should provided documentation 
supporting that diagnosis.  In the 
alternative, the veteran may identify the 
medical provider(s) evaluating and 
treating his daughter for birth defects 
and the dates that such evaluation and 
treatment was provided.  Thereafter, the 
RO should obtain records from each health 
care provider that the veteran 
identifies.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

4.  The veteran should be afforded 
orthopedic and neurological examinations 
in order to determine the current nature 
and severity of service-connected low 
back disability.  

a.  With respect to the orthopedic 
examination:  

i.  The examiner should comment on the 
nature and severity of the veteran's 
"chronic orthopedic manifestations"-
i.e., orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  The examiner should to 
distinguish, to the extent possible, the 
orthopedic signs and symptoms associated 
with the veteran's intervertebral disc 
syndrome from the neurological signs and 
symptoms.  Also, the examiner should 
determine if intervertebral disc syndrome 
is present in more than one spinal 
segment.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner should 
address and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

ii.  The examiner should comment on the 
impact of functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected disability 
picture.  

b.  With respect to the neurological 
examination:  

i.  The examiner should comment on the 
nature and extent of the veteran's 
"chronic neurologic manifestations"-
i.e., neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  The examiner should 
distinguish, to the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from the 
orthopedic signs and symptoms.  Also, the 
examiner should determine if 
intervertebral disc syndrome is present 
in more than one spinal segment.  If so, 
and provided that the effects in each 
spinal segment are clearly distinct, the 
examiner should address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  

ii.  The examiner should comment on the 
impact of functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected disability 
picture.  
The claims folder should be made 
available to the examiners for use in 
studying the case.  

5.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 66 Fed. Reg. 45,620 (August 29, 
2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326(a)) 
are fully complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate these claims.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where a 
change in the law has occurred, the RO's 
discussion should reflect consideration 
of the veteran's entitlement under both 
the old and amended versions of the law.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 

